DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Samuel Borodach on 03/17/2021.
The application has been amended as follows:
              Please cancel claims 3-9.
Reasons for Allowance
Claims 1,10,11 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach a new limitation of claim 1 reciting “a switch part configured to select one of a first connection state in which the output of the first selector is supplied to an inverting input terminal of the first comparator and the reference voltage is supplied to a non-inverting input terminal of the first comparator, or a second connection state in which the output of the first selector is supplied to the non-inverting input terminal of the first comparator and the reference voltage is supplied to the inverting input terminal of the first comparator”.
Kim et al. (US Pub 2015/0356932 A1) discloses a display panel comprising a panel data detector configured to detect an existence of crosstalk. A voltage compensation controller is configured to control a plurality of pixels and determines whether to compensate a predetermined grayscale voltage to be applied to the plurality of pixels. However, Kim does not teach “a switch part” as recited in claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691